El Juez Asociado Senoe. Travieso,
emitió la opinión del tribunal.
Juan Rosa Pérez fue denunciado como autor de una in-fracción a la sección 21 de la Ley de Bebidas, cometida como sigue:
“Que en 4 de abril de 1935, y en el barrio Pellejas de Adjuntas, del Distrito Judicial Municipal de Adjuntas, que forma parte del Distrito Judicial de Ponce, P. R., el referido acusado, voluntaria, maliciosa e ilegalmente tenía en su poder y a disposición en su es-tablecimiento, un envase de madera (pipa) conteniendo como tres ■cuartos de galón de ron, que es una bebida alcohólica tributable, sin que dicho envase tuviera fija una etiqueta en la que se expresara •el contenido alcohólico por volumen de dicha bebida. El estableci-miento a que se refiere esta denuncia es una tienda.”
Llamada la causa' para juicio, el acusado alegó que la denuncia no le imputaba la comisión de ningún delito pú-blico. Declaró la corte sin lugar la excepción y practicada la prueba, lo condenó como autor de una infracción a la sec-ción 21 de la Ley de Bebidas núm. 1 de 1934 (pág. 155), en relación con la sección 67 de la misma, a pagar diez dollars •de multa y en defecto de pago a sufrir un día de cárcel por cada dólar que deje de satisfacer.
Apeló de la sentencia el acusado. No incluyó en la trans-cripción la prueba. Sostiene que siendo, de acuerdo con los términos en que está redactada la denuncia, un mero trafi-cante y no un fabricante,, destilador o rectificador, no se le imputó delito alguno y cae por su base la sentencia condena-toria que contra él se dictara.
La ley dice:
*576“Toda botella u otro envase conteniendo bebidas alcohólicas o> productos medicinales, de cualquier clase o naturaleza que fueren, manufacturados en Puerto Rico o importados o traídos a Puerto Rieo, llevarán fija una etiqueta en la cual se baga constar específica y dis-tintamente el contenido alcohólico por volumen de dichas prepara-ciones. Las preparaciones producidas o fabricadas en Puerto Rieo serán rotuladas antes de sacarse de la fábrica, almacén o depósito y a las que se importaren o trajeren a Puerto Rieo se les pondrá la etiqueta antes de sacarse de la aduana, express, o del poder de los dueños o agentes de los barcos en que se trajeren a Puerto Rieo.’* See< 21 de la Ley núm. 1 de 1934, Leyes de 1934, p. 155.
La primera parte de la ley demuestra que la intención de la legislatura fue que toda botella u otro envase conteniendo-bebidas alcohólicas, etc., fabricadas en Puerto Rico o traídas a esta isla llevará una etiqueta, y la inferencia es lógica, aun en esta parte, que tal deber recaía solamente sobre los fabri-cantes o importadores. La última parte de la ley aclara que la intención de la legislatura fué que las etiquetas fuesen fi-jadas por tales fabricantes o importadores en el momento-oportuno o cuando esas personas tomaban posesión de los productos.
No existe universalidad en la ley haciéndola extensiva a toda persona que adquiere o manipula los productos ni indi-cación alguna de que aquello que era un deber de los fabri-cantes o importadores debía ser realizado por otras personas.
El apelante era un comerciante y no caía dentro de la sanción de la ley.

Debe revocarse la sentencia y absolverse al acusado.

Los Jueces Asociados Señores Córdova Dávila y Wolf no intervinieron.